                          Case 20-10553-CSS                   Doc 760-5 C Filed 07/08/20
                                                               Exhibit                                 Page 1 of 28
                                                                          Invoice                                                  Page 1 of 6
                                                                          Billing Account Number                                  1-DHPNDK
                                                                          Invoice Number                                            130195689
                                                                          Payment Due                                             July 31, 2020
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                          Invoice Date                                            July 01, 2020

  SAM LEVIN INC. DBA LEVIN FURNITURE
  301 FITZ HENRY RD.
  SMITHTON PA 15479

                                                                          How to reach CenturyLink:
                                                                          877-453-8353
                                                                          Billing@centurylink.com
 Invoice of Level 3 Communications, LLC, a CenturyLink company

                                                                            Bill-At-A-Glance
  Manage your services your way
                                                                            Previous Statement Balance                             28,634.32
  Manage your services online! View and pay your
                                                                            Payments                                                    0.00
  invoice, manage repair tickets, check order status
                                                                            Credits/Adjustments                                         0.00
  and much more. To log in or register, go to
  www.centurylink.com/business/login.                                       Amount Past Due                                        28,634.32

  You can also manage your invoices online with                             Current Charges                                         8,787.35
  paperless billing to save both paper and time.                            Finance Charges                                           298.95

                                                                            Total Amount Due                 USD                   37,720.62
                                                                            Your invoice reflects an amount past due. If you have not
                                                                            already done so, please pay total amount due in
                                                                            accordance with your payment terms.




                                                              News You Can Use
  Control Center/MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing
  disputes and requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access
  to all of these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more
  about all of the ways Control Center/MyLevel3 can help make your billing process faster and easier than ever before.




                                                                          Remittance - We appreciate your business!
                                                                          Name                 SAM LEVIN INC. DBA LEVIN FURNITURE
                                                                          Billing Account Number                       1-DHPNDK 4
                                                                          Invoice Number                                 130195689
                                                                          Payment Due                                  July 31, 2020
ACH INFORMATION:



                                                                          Total Amount Due                      USD                     37,720.62

Pay your bill online at: www.centurylink.com/business/login
                                                                          Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                   •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                           •   Make check payable to Level 3 Communications, LLC
                                                                     •   Write the invoice number on the check
                                                                     •   Mail check to address noted in this Remittance section


    200731 000000130195689 00000000000001487542 4 2 00003772062 9
                                  Case 20-10553-CSS                          Doc 760-5               Filed 07/08/20                Page 2 of 28                          Page 2 of 6
                                                                                                               Billing Account Number                                   1-DHPNDK
                                                                                                               Invoice Number                                            130195689
                                                                                                               Invoice Date                                             Jul 01, 2020



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits section of the invoice. Credits are identified with
(FCC) mandated that all long distance companies pay the local telephone company a                    brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural healthcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and international voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any questions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explanation for the disputed charges within 30 days of the due date. The written
                                                                                                     explanation of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
Level 3 Communications, LLC is a disregarded entity for U.S. federal tax purposes
into Level 3 Financing, Inc. Federal Tax Id XX-XXXXXXX
                              Case 20-10553-CSS                         Doc 760-5             Filed 07/08/20              Page 3 of 28                       Page 3 of 6
                                                                                                         Billing Account Number                             1-DHPNDK
                                                                                                         Invoice Number                                      130195689
                                                                                                         Invoice Date                                       Jul 01, 2020


                                                       SAM LEVIN INC. DBA LEVIN FURNITURE

               CHARGE SUMMARY                                                                                                        AGING
Recurring Charges                                        6,093.63                                        Current                                               17,220.26
Non-Recurring Charges                                        0.00                                        0-30 Days                                              7,350.67
Usage Charges                                                1.65                                        31-60 Days                                             7,484.00
Taxes, Fees and Surcharges                               2,692.07                                        61-90 Days                                                 0.00
                                                                                                         Over 90 Days                                           5,665.69
Total Current Charges USD*                               8,787.35
                                                                                                         Amount Due                                            37,720.62
*Total Current Charges USD excludes finance charges




                                                            OUTSTANDING BALANCE
Invoice                                    Invoice              Invoice                Credits/                                      Finance              Total Amount
Date                                       Number               Amount             Adjustments               Payments                Charges                  Due USD
Mar 01, 2020                              90111077               7,335.21               (1,913.51)                 0.00                243.99                  5,665.69
Apr 01, 2020                              91127390               7,266.02                     0.00                 0.00                217.98                  7,484.00
May 01, 2020                             110197591               7,242.04                     0.00                 0.00                108.63                  7,350.67
Jun 01, 2020                             120200776               8,432.91                     0.00                 0.00                  0.00                  8,432.91
Jul 01, 2020                             130195689               8,787.35                     0.00                 0.00                  0.00                  8,787.35
                                                                39,063.53               (1,913.51)                 0.00                570.60                 37,720.62


                                                     TAXES, FEES AND SURCHARGES
                                                             Federal /
                                                         International               State           County                 City                 Other           Total
Taxes
Federal Excise Tax                                                  28.42              0.00                0.00               0.00                 0.00           28.42
State and Local Taxes                                                0.00           321.74                 0.00               0.06                 0.00          321.80

                                         Total Taxes                28.42           321.74                 0.00               0.06                 0.00          350.22

Fees and Surcharges
Federal Universal Service Fund Surcharge                      1,272.72                 0.00                0.00               0.00                 0.00        1,272.72
State Universal Service Fund Surcharge                               0.00              0.03                0.00               0.00                 0.00            0.03
State and Local Surcharges                                           0.00           273.47                 0.00               0.00                 0.00          273.47
State and Local 911 Fees                                             0.00             95.70                0.00               0.00                 0.00           95.70
Administrative Expense Fee                                          62.58              0.00                0.00               0.00                 0.00           62.58
Property Surcharge                                                   0.00           278.18                 0.00               0.00                 0.00          278.18
Cost Recovery Fee                                                    0.00           244.05                 0.00               0.00                 0.00          244.05
Franchise Cost Recovery                                              0.00           115.03                 0.00               0.09                 0.00          115.12

                        Total Fees and Surcharges             1,335.30             1,006.46                0.00               0.09                 0.00        2,341.85


Total Taxes, Fees and Surcharges                              1,363.72             1,328.20                0.00               0.15                 0.00        2,692.07


                                                                PRODUCT SUMMARY
                                                                                                                                      Taxes, Fees,
Product                                                                                                            Amount              Surcharges                 Total
IP and Data Services                           Recurring Charges                                                   2,135.52                  656.37            2,791.89
                                                                            Total IP and Data Services             2,135.52                  656.37            2,791.89
Voice Services                                 Recurring Charges                                                   3,958.11                2,035.30            5,993.41
                                               Usage Charges                                                           1.65                    0.40                2.05
                                                                                 Total Voice Services              3,959.76                2,035.70            5,995.46
Total Current Charges                                                                                              6,095.28                2,692.07            8,787.35


                                                               LOCATION SUMMARY
                                                                                                                                      Taxes, Fees,
                                                           Charge Type                                             Amount              Surcharges                Total
301 FITZ HENRY RD, SMITHTON, PA
Voice Services                                             Recurring Charges                                       2,572.11                1,581.66            4,153.77
                                                         Total 301 FITZ HENRY RD, SMITHTON, PA                     2,572.11                1,581.66            4,153.77
301 FITZ HENRY ROAD, SMITHTON, PA
IP and Data Services                                        Recurring Charges                                      2,135.52                     656.37         2,791.89
                                                       Total 301 FITZ HENRY ROAD, SMITHTON, PA                     2,135.52                     656.37         2,791.89
301 FITZ HENRY RD., Smithton, PA
Voice Services                                             Recurring Charges                                       1,385.00                     453.16         1,838.16
                               Case 20-10553-CSS                    Doc 760-5            Filed 07/08/20              Page 4 of 28                      Page 4 of 6
                                                                                                    Billing Account Number                            1-DHPNDK
                                                                                                    Invoice Number                                     130195689
                                                                                                    Invoice Date                                      Jul 01, 2020


                                                   SAM LEVIN INC. DBA LEVIN FURNITURE


                                                             LOCATION SUMMARY
                                                                                                                                Taxes, Fees,
                                                         Charge Type                                           Amount            Surcharges                  Total
                                                        Total 301 FITZ HENRY RD., Smithton, PA                  1,385.00                453.16            1,838.16
TMP, tmp, CO
Voice Services                                           Usage Charges                                              1.65                   0.40               2.05
Voice Services                                           Recurring Charges                                          1.00                   0.48               1.48
                                                                               Total TMP, tmp, CO                   2.65                   0.88               3.53
Total Charges                                                                                                   6,095.28              2,692.07            8,787.35


                                                        ACCOUNT LEVEL CHARGES
                                                                                                                               Taxes, Fees,
   Billing Period                  Charge Description                                         Units             Amount          Surcharges                   Total
 1-DHPNDK SAM LEVIN INC. DBA LEVIN FURNITURE
  Jul 01, 2020 - Jul 31, 2020 BBNG89590 69 CCP Flat                                                 1              897.00              233.57             1,130.57
  Jul 01, 2020 - Jul 31, 2020 BBNG89593 40000 Pre-Paid Minutes                                      1              488.00              219.59               707.59
  Jun 01, 2020 - Jun 30, 2020 Usage Commitment Shortfall                                            1                0.00                0.00                 0.00

Total Account Level Charges                                                                                      1,385.00              453.16             1,838.16


                                                             DISCOUNT SUMMARY
                                                                                                               Eligible            Discount
Discount                                                                                                       Amount            Percentage                  Total

PRE-PAID MINUTES                                                                                                   8,384                                   (105.64)
Total Discount                                                                                                                                             (105.64)


                                                        USAGE TOTAL BY NUMBERS
                                                                             Number                          Minutes                 Count               Amount
 301 FITZ HENRY RD                                                           7248722050                           0:00                     7                   0.00
                                                                             7248722050                       8,383:24                   857                 105.63
 tmp                                                                         8007070589                          37:12                    24                   1.64
 301 FITZ HENRY RD                                                           BBNG96607                            1:18                     2                   0.01
                                                                                        Subtotal              8,421:54                   890                 107.29
                                                                      Taxes, Fees and Surcharges                                                               0.40
                                                                                        Discount                                                           (105.64)
                                             Total 1-DHPNDK:                                                                                                   2.05
Total Usage                                                                                                   8,421:54                   890                   2.05
Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.

                                                           USAGE BY USAGE TYPE
Description                                                                                                    Minutes                  Count            Amount
Local Usage                                                                                                         0:00                     7                 0.00
Long Distance Usage - Interstate                                                                                5,532:36                   289                69.71
Long Distance Usage - Intrastate                                                                                2,852:06                   570                35.93
Toll Free - Interstate                                                                                             14:12                    18                 0.49
Toll Free - Intrastate                                                                                             23:00                     6                 1.15
                                                                                        Subtotal                8,421:54                   890               107.29
                                                                      Taxes, Fees and Surcharges                                                               0.40
                                                                                        Discount                                                           (105.64)
Total Usage                                                                                                     8,421:54                   890                 2.05

Please note that the voice usage summaries have been calculated from the accumulation of each summarized usage record and then rounded. The invoice total has been
calculated from the accumulation of each rounded summarized usage record. This may cause a variance between invoice sections. The actual amount charged for Usage is
in the Charge Summary.
                                        Case 20-10553-CSS      Doc 760-5        Filed 07/08/20         Page 5 of 28                         Page 5 of 6
                                                                                                                  Billing Account Number   1-DHPNDK
                                                                                                                  Invoice Number            130195689
                                                    SAM LEVIN INC. DBA LEVIN FURNITURE                            Invoice Date             Jul 01, 2020




Market                                                            UNITS    FROM DATE     TO DATE                            TAX               AMOUNT

BBPW97438 301 FITZ HENRY RD SMITHTON,
PA
RECURRING CHARGE
Feature Pack 1                                                         93 Jul 01, 2020   Jul 31, 2020                       0.00                  0.00
Telephone Number                                                       93 Jul 01, 2020   Jul 31, 2020                       1.86                 13.95
                                                   Total Telephone Number Summary BBPW97438 301 FITZ HENRY RD SMITHTON, PA:                      13.95
                                                  Case 20-10553-CSS                 Doc 760-5           Filed 07/08/20         Page 6 of 28                                Page 6 of 6
                                                                                                                                      Billing Account Number              1-DHPNDK
                                                                                                                                      Invoice Number                       130195689
                                                                                                                                      Invoice Date                        Jul 01, 2020

                                                                      SAM LEVIN INC. DBA LEVIN FURNITURE

                                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                                         Taxes, Fees,
Service ID        Description                                                      Billing Period                           Units         Amount          Surcharges             Total


1-DHPNDK



    8007070589                                   Voice Services                  Loc A: TMP, TMP, CO
                  Toll Free Number                                           MRC Jul 01, 2020 - Jul 31, 2020                   1                1.00               0.48           1.48
                                                                                                                Total 8007070589                1.00               0.48           1.48
BCVF0282


    BBNG89608                                    DAL                               Loc A: 301 FITZ HENRY RD, SMITHTON, PA
      Access SEQ1 DS1 Offnet
                  Access DS1 Off-Net                                         MRC Jul 01, 2020 - Jul 31, 2020                   1              852.72            526.60        1,379.32
                                                                                                                 Total BCVF0282               852.72            526.60        1,379.32
BCVF0289


    BBNG89571                                    DAL                               Loc A: 301 FITZ HENRY RD, SMITHTON, PA
      Access SEQ1 DS1 Offnet
                  Access DS1 Off-Net                                         MRC Jul 01, 2020 - Jul 31, 2020                   1              852.72            526.60        1,379.32
                                                                                                                 Total BCVF0289               852.72            526.60        1,379.32
BCVF0295


    BBNG89568                                    DAL                               Loc A: 301 FITZ HENRY RD, SMITHTON, PA
      Access SEQ1 DS1 Offnet
                  Access DS1 Off-Net                                         MRC Jul 01, 2020 - Jul 31, 2020                   1              852.72            526.60        1,379.32
                                                                                                                 Total BCVF0295               852.72            526.60        1,379.32
BDFJ9231


    BBRC97709                                    Dedicated Internet Access (DIA)    Loc A: 301 FITZ HENRY ROAD, SMITHTON, PA
                  Access - Off Net                                              MRC Jul 01, 2020 - Jul 31, 2020                1           1,295.52             591.10        1,886.62

    BBRC97710                                    Dedicated Internet Access (DIA)    Loc A: 301 FITZ HENRY ROAD, SMITHTON, PA
                  IP Logical Flat Rate=100Mbps                                  MRC Jul 01, 2020 - Jul 31, 2020                1              840.00             65.27          905.27

    BBRC97712                                    Dedicated Internet Access (DIA)    Loc A: 301 FITZ HENRY ROAD, SMITHTON, PA
                  IP Port Fast E                                                MRC Jul 01, 2020 - Jul 31, 2020                1                0.00               0.00           0.00
                                                                                                                  Total BDFJ9231           2,135.52              656.37       2,791.89
Total 1-DHPNDK                                                                                                                             4,694.68            2,236.65       6,931.33
                            Case 20-10553-CSS                     Doc 760-5            Filed 07/08/20           Page 7 of 28
                                                                                   Invoice                                                 Page 1 of 22
                                                                                   Billing Account Number                                  0205232615
                                                                                   Invoice Number                                            120682084
                                                                                   Payment Due                                             July 17, 2020
 1025 Eldorado Blvd., Broomfield, CO 80021
                                                                                   Invoice Date                                            June 17, 2020

  SAM LEVIN INC.
  DBA LEVIN FURNITURE
  301 FITZ HENRY ROAD
  SMITHTON PA 15479
                                                                                   How to reach CenturyLink:
                                                                                   877-453-8353
                                                                                   Billing@centurylink.com
 Invoice of Global Crossing Telecommunications, Inc., a CenturyLink company


                                                                                     Bill-At-A-Glance
  Manage your services your way
                                                                                     Previous Statement Balance                            166,453.41
  Manage your services online! View and pay your
                                                                                     Payments                                                    0.00
  invoice, manage repair tickets, check order status
                                                                                     Credits/Adjustments                                         0.00
  and much more. To log in or register, go to
  www.centurylink.com/business/login.                                                Amount Past Due                                       166,453.41

  You can also manage your invoices online with                                      Current Charges                                         50,914.69
  paperless billing to save both paper and time.                                     Finance Charges                                          1,725.30

                                                                                     Total Amount Due                 USD                  219,093.40
                                                                                     Your invoice reflects an amount past due. If you have not
                                                                                     already done so, please pay total amount due in
                                                                                     accordance with your payment terms.




                                                                 News You Can Use
  Control Center/MyLevel3 gives you the ability to view, download, validate and analyze your invoices, manage billing
  disputes and requests, and pay your bills online. And with the new intuitive dashboard design, you have instant access
  to all of these features directly from your homepage. Visit www.centurylink.com/business/login today to learn more
  about all of the ways Control Center/MyLevel3 can help make your billing process faster and easier than ever before.




                                                                                   Remittance - We appreciate your business!
                                                                                   Name                                                     SAM LEVIN INC.
                                                                                   Billing Account Number                                    0205232615 4
                                                                                   Invoice Number                                               120682084
                                                                                   Payment Due                                                July 17, 2020



                                                                                   Total Amount Due                      USD                    219,093.40

Pay your bill online at: www.centurylink.com/business/login
                                                                                   Amount Enclosed:
     Level 3 Communications, LLC
     PO Box 910182                                                            •   Detach and enclose this portion with your payment
     Denver, CO 80291-0182                                                    •   Make check payable to Level 3 Communications, LLC
                                                                              •   Write the invoice number on the check
                                                                              •   Mail check to address noted in this Remittance section


    200717 000000120682084 00000000000205232615 4 2 00021909340 7
                                  Case 20-10553-CSS                          Doc 760-5               Filed 07/08/20                Page 8 of 28                        Page 2 of 22
                                                                                                               Billing Account Number                                  0205232615
                                                                                                               Invoice Number                                           120682084
                                                                                                               Invoice Date                                            Jun 17, 2020



1. What is PICC?                                                                                     9.    How will credits appear on my invoice?
 PICC can also be called Carrier Line Charge. The Federal Communications Commission                  Credits will appear in the Credits section of the invoice. Credits are identified with
(FCC) mandated that all long distance companies pay the local telephone company a                    brackets surrounding the amount.
monthly PICC on most of your telephone lines. This charge is passed to you and may
increase or decrease from time to time.                                                              10. What is a Payphone Surcharge?
                                                                                                     The Payphone Surcharge compensates the payphone owner for the use of their
2. What is the Federal Universal Service Fund Surcharge?                                             phones. This surcharge is mandated by the FCC and applies to all completed calls
Federal Universal Service Fund Surcharge is the recovery of the amount due to the Federal            placed from a payphone when using toll-free numbers or any similar access codes.
Universal Service Fund. Universal service is a Federal Communications Commission (FCC)
program designed to ensure affordable access to telecommunications services to                       These calls are identified with a “H” next to the call amount in the Usage Detail
low-income customers, rural areas, school and libraries, and rural healthcare facilities. The        section.
Federal Universal Service fund was established by Congress in order to promote and                   11. What is a Minimum Usage Charge?
encourage telecommunications infrastructure and service availability nationwide. All                 A Minimum Usage Charge is the difference between your monthly usage
telecommunications providers that offer interstate and international voice and data, private         guarantee, as agreed upon in your Service Contract, and your monthly usage plus
line, directory assistance and other regulated services in the United States are required by         applicable monthly recurring charges. This charge will only appear on your invoice
the FCC to contribute on an equitable and nondiscriminatory basis to the Federal Universal           if your monthly usage falls below your monthly usage guarantee.
Service Fund.
                                                                                                     12. How do I submit a dispute?
3. What is the Cost Recovery Fee?                                                                    If you have any questions or concerns about your invoice, please contact the Billing
A Cost Recovery Fee allows CenturyLink to recover regulatory fees and expenses incurred
by CenturyLink such as FCC regulatory fees, federal regulatory fees to fund programs,                Inquiry Department at 877-453-8353, through the customer portal or
various State Public Utilities Commission (PUC) fees, various state business licenses, and           Care.inquiry@centurylink.com. CenturyLink must be notified and receive a written
various state annual regulatory fees.                                                                explanation for the disputed charges within 30 days of the due date. The written
                                                                                                     explanation of the dispute must include the following information:
4. What is the Property Surcharge?                                                                               • Account name and number
A Property Surcharge allows CenturyLink to recover a portion of the property tax it pays to
                                                                                                                 • Date of invoice
state and local jurisdictions.
                                                                                                                 • Amount of disputed charges
5. What is the customer portal?                                                                                  • Type of disputed charges
The customer portal provides you with convenient and secure billing options. You can:                            • Reason charges are being disputed
           • View, download and analyze your CenturyLink invoices                                    Upon our receipt of such notification and written explanation, we will begin
           • Pay your invoices easily online with the option to set up recurring payments            investigating the reason the charges are being disputed.
           • Submit and manage billing inquiries, disputes and requests
                                                                                                     Any unpaid charges will accrue late fees and the settlement of the late fees will be
           • Create standard and custom reports
                                                                                                     addressed upon the resolution of the disputed charges.
           • “Go green” by turning off your paper invoice
Need access to the portal? Visit www.centurylink.com/business/login for more information             13. How do I submit a disconnect request?
on how to register. For any questions related to the portal, email                                   Customer initiated disconnect requests can be submitted through
PortalAccess@centurylink.com or call 877-453-8353.                                                   www.centurylink.com/business/login or
6. When is my invoice available online?                                                              www.centurylink.com/business/help/customer-center/requesting-disconnects.html
You can view your invoice in the customer portal approximately 3 to 5 days after your Invoice        Go to Products & Services > Order Status to submit your new request.The
Date. Your Invoice Date is shown on the top right corner of your invoice.                            service(s) you request to be disconnected will have an estimated Bill Stop Date of
7. What is a Prorate?                                                                                30 days from the received date of the request unless the requested date is greater
Some products and services are billed one month in advance. If you sign up for one of these          than 30 days from the received date or your contract states otherwise.
services in the middle of your billing period, your charges for that time period will be less than   Any subsequent requests for assistance or questions can be emailed directly to
a full month’s charge. This partial month charge is called a prorate.                                disconnects@centurylink.com.
8. When is my invoice due?                                                                           14. How do I use the Telecommunication Relay Service (TRS)?
Your invoice is due upon receipt unless payment terms are specifically identified in your            To utilize the TRS system, simply dial 711. For additional information, consult the
Master Services Agreement. If the total amount is not paid on time, your account is                  FCC website: http://www.fcc.gov/cgb/dro/trs.html
considered past due. Failure to pay a past due amount is considered a material breach of
contract and may result in suspension of service and subsequent termination of your service          Level 3 Communications, LLC Tax ID: GST/HST#: 84539 3941 RT 0001 QST#:
contract.                                                                                            1214162918
GC Telecommunications, Inc. federal tax ID #XX-XXXXXXX; GC Local Services, Inc.
federal tax ID #XX-XXXXXXX



If you have questions or concerns about your service or charges, please call a CenturyLink representative at the telephone number on this billing statement. If you are unable to
resolve a billing dispute, and to avoid having service turned off while you wait for the outcome of a complaint you may submit a complaint to the California Public Utilities
Commission (CPUC) by contacting us them Online at http://www.cpuc.ca.gov/complaints/, or by Telephone at 1-800-649-7570 (8:30 AM to 4:30 PM, Monday through Friday), or
by Mail at California Public Utilities Commission, Consumer Affairs Branch, 505 Van Ness Avenue, Room 2003, San Francisco, CA 94102.
If you have limitations hearing or speaking, dial 711 or dial one of the following toll-free language-specific numbers below to be routed to the California Relay Service provider:
For TTY/VCO/HCO to Voice calls in English dial 1-800-735-2929 or TTY/VCO/HCO to Voice calls or Voice to TTY/VCO/HCO calls in Spanish dial 1-800-855-3000. For Voice to
TTY/VCO/HCO calls in English dial 1-800-735-2922. From or to Speech to Speech call in either English or Spanish call 1-800-854-7784.
Note: The California Public Utilities Commission handles complaints of both interstate and intrastate unauthorized carrier changes ("slamming"). The California Public Utilities
Commission consumer protection rules are available online, at www.cpuc.ca.gov
                             Case 20-10553-CSS                        Doc 760-5              Filed 07/08/20              Page 9 of 28                   Page 3 of 22
                                                                                                        Billing Account Number                          0205232615
                                                                                                        Invoice Number                                   120682084
                                                                                                        Invoice Date                                    Jun 17, 2020


                                                                          SAM LEVIN INC.

               CHARGE SUMMARY                                                                                                       AGING
Recurring Charges                                     37,252.70                                         Current                                            101,165.76
Non-Recurring Charges                                      0.00                                         0-30 Days                                           51,004.84
Usage Charges                                              0.00                                         31-60 Days                                               0.00
Taxes, Fees and Surcharges                            13,661.99                                         61-90 Days                                          66,922.80
                                                                                                        Over 90 Days                                             0.00
Total Current Charges USD*                            50,914.69
                                                                                                        Amount Due                                         219,093.40
*Total Current Charges USD excludes finance charges




                                                          OUTSTANDING BALANCE
Invoice                                    Invoice            Invoice                 Credits/                                      Finance            Total Amount
Date                                       Number             Amount              Adjustments               Payments                Charges                Due USD
Feb 17, 2020                           89499741              51,853.04               (37,786.76)                  0.00                632.97               14,699.25
Mar 17, 2020                           90445641              50,702.47                      0.00                  0.00              1,521.08               52,223.55
Apr 17, 2020                           91458791              50,251.07                      0.00                  0.00                753.77               51,004.84
May 17, 2020                          110519327              50,251.07                      0.00                  0.00                  0.00               50,251.07
Jun 17, 2020                          120682084              50,914.69                      0.00                  0.00                  0.00               50,914.69
                                                            253,972.34               (37,786.76)                  0.00              2,907.82              219,093.40


                                                     TAXES, FEES AND SURCHARGES
                                                          Federal /
                                                      International                 State           County                 City                Other           Total
Taxes
State and Local Taxes                                              0.00           2,502.59              375.04           130.91                 0.00        3,008.54

                                      Total Taxes                  0.00           2,502.59              375.04           130.91                 0.00        3,008.54

Fees and Surcharges
Federal Universal Service Fund Surcharge                    5,297.05                  0.00                0.00               0.00               0.00        5,297.05
State and Local Surcharges                                         0.00           1,059.56                0.00               0.00               0.00        1,059.56
CA Advanced Services Fund Surcharge                                0.00               1.55                0.00               0.00               0.00            1.55
CA High Cost Fund-A Surcharge                                      0.00               0.97                0.00               0.00               0.00            0.97
CA Relay Service and Communications Devices                        0.00               1.38                0.00               0.00               0.00            1.38
Fund Surcharge
CA Teleconnect Fund Surcharge                                      0.00               2.16                0.00               0.00               0.00            2.16
CA Universal Lifeline Telephone Service Surcharge                  0.00              13.15                0.00               0.00               0.00           13.15
Administrative Expense Fee                                    350.28                  0.00                0.00               0.00               0.00          350.28
Property Surcharge                                                 0.00           1,479.27                0.00               0.00               0.00        1,479.27
Cost Recovery Fee                                                  0.00           1,365.76                0.00               0.00               0.00        1,365.76
Franchise Cost Recovery                                            0.00            491.66               364.51           226.15                 0.00        1,082.32

                        Total Fees and Surcharges           5,647.33              4,415.46              364.51           226.15                 0.00       10,653.45


Total Taxes, Fees and Surcharges                            5,647.33              6,918.05              739.55           357.06                 0.00       13,661.99


                                                              PRODUCT SUMMARY
                                                                                                                                     Taxes, Fees,
Product                                                                                                           Amount              Surcharges               Total
IP and Data Services                           Recurring Charges                                                 36,529.77               13,621.87          50,151.64
                                                                           Total IP and Data Services            36,529.77               13,621.87          50,151.64
Other                                          Recurring Charges                                                    722.93                   40.12             763.05
                                                                                         Total Other                722.93                   40.12             763.05
Total Current Charges                                                                                            37,252.70               13,661.99          50,914.69
                                           Case 20-10553-CSS               Doc 760-5           Filed 07/08/20         Page 10 of 28                             Page 4 of 22
                                                                                                                              Billing Account Number            0205232615
                                                                                                                              Invoice Number                     120682084
                                                                                                                              Invoice Date                      Jun 17, 2020

                                                                              SAM LEVIN INC.

                                                                     SERVICE LEVEL ACTIVITY

                                                                                                                                                 Taxes, Fees,
Service ID          Description                                            Billing Period                           Units         Amount          Surcharges           Total


0205232615
BDJY0848


    FRO2006309038                          Virtual Private Network         Loc A: 10688 PERRY HWY, WEXFORD, PA
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                    1              0.00              0.00            0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                    1          1,452.87            300.53        1,753.40

    FRO2006309039                          Virtual Private Network         Loc A: 10688 PERRY HWY, WEXFORD, PA
      IPVPN Port, Ethernet (10 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                    1             31.50              6.52          38.02

    FRO2006309040                          Virtual Private Network         Loc A: 10688 PERRY HWY, WEXFORD, PA
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                    1            75.60              46.13         121.73
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                    1            75.60              46.13         121.73
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                    1           100.80              61.51         162.31
                                                                                                            Total BDJY0848         1,736.37            460.82        2,197.19
BDJY0894


    FRO2006309068                          Virtual Private Network         Loc A: 67661 MALL RING RD, SAINT CLAIRSVILLE, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                    1             0.00               0.00           0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                    1           669.48              50.99         720.47

    FRO2006309069                          Virtual Private Network         Loc A: 67661 MALL RING RD, SAINT CLAIRSVILLE, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                    1             31.50              4.28          35.78

    FRO2006309070                          Virtual Private Network         Loc A: 67661 MALL RING RD, SAINT CLAIRSVILLE, OH
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                    1             74.67             33.64         108.31
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                    1             74.67             33.64         108.31
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                    1             99.56             44.86         144.42
                                                                                                            Total BDJY0894          949.88             167.41        1,117.29
BDJY0917


    FRO2006309089                          Virtual Private Network         Loc A: 1801 NAGEL RD, AVON, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                    1             0.00               0.00           0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                    1           586.62              41.73         628.35
                                           Case 20-10553-CSS               Doc 760-5           Filed 07/08/20         Page 11 of 28                            Page 5 of 22
                                                                                                                             Billing Account Number            0205232615
                                                                                                                             Invoice Number                     120682084
                                                                                                                             Invoice Date                      Jun 17, 2020

                                                                              SAM LEVIN INC.

                                                                     SERVICE LEVEL ACTIVITY

                                                                                                                                                Taxes, Fees,
Service ID          Description                                            Billing Period                           Units        Amount          Surcharges           Total


    FRO2006309090                          Virtual Private Network         Loc A: 1801 NAGEL RD, AVON, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00             8.22          71.22

    FRO2006309091                          Virtual Private Network         Loc A: 1801 NAGEL RD, AVON, OH
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                    1           75.60              33.56         109.16
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                    1           75.60              33.56         109.16
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                    1          100.80              44.75         145.55
                                                                                                            Total BDJY0917         901.62             161.82        1,063.44
BDKY0372


    FRO2006451599                          Virtual Private Network         Loc A: 3823 PEARL RD, MEDINA, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                    1            0.00               0.00           0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                    1          369.27              26.28         395.55

    FRO2006451600                          Virtual Private Network         Loc A: 3823 PEARL RD, MEDINA, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                    1             57.38             7.48          64.86

    FRO2006451601                          Virtual Private Network         Loc A: 3823 PEARL RD, MEDINA, OH
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                    1             76.50            33.98         110.48
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                    1             76.50            33.98         110.48
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                    1             76.50            33.98         110.48
                                                                                                            Total BDKY0372         656.15             135.70         791.85
BDKZ4633


    FRO2006480468                          Virtual Private Network         Loc A: 20012 ROUTE 19, CRANBERRY TOWNSHIP, PA
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                    1            0.00               0.00           0.00
                  Access FE Off-Net                                  MRC Jun 17, 2020 - Jul 16, 2020                    1          735.93             103.13         839.06

    FRO2006480469                          Virtual Private Network         Loc A: 20012 ROUTE 19, CRANBERRY TOWNSHIP, PA
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                    1             33.75             4.80          38.55

    FRO2006480470                          Virtual Private Network         Loc A: 20012 ROUTE 19, CRANBERRY TOWNSHIP, PA
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                    1             45.00            23.87          68.87
                                            Case 20-10553-CSS               Doc 760-5           Filed 07/08/20         Page 12 of 28                            Page 6 of 22
                                                                                                                              Billing Account Number            0205232615
                                                                                                                              Invoice Number                     120682084
                                                                                                                              Invoice Date                      Jun 17, 2020

                                                                               SAM LEVIN INC.

                                                                      SERVICE LEVEL ACTIVITY

                                                                                                                                                 Taxes, Fees,
Service ID          Description                                             Billing Period                        Units           Amount          Surcharges           Total

                    IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                   1              45.00            23.87          68.87
                    IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                   1              45.00            23.87          68.87
                                                                                                          Total BDKZ4633            904.68             179.54        1,084.22
BDKZ4638


    FRO2006480461                           Virtual Private Network         Loc A: 5119 TUSCARAWAS ST W, CANTON, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                    MRC Jun 17, 2020 - Jul 16, 2020                   1             0.00               0.00           0.00
                  Access FE On-Net                                    MRC Jun 17, 2020 - Jul 16, 2020                   1           369.27              25.81         395.08

    FRO2006480462                           Virtual Private Network         Loc A: 5119 TUSCARAWAS ST W, CANTON, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                      MRC Jun 17, 2020 - Jul 16, 2020                   1              33.75             4.35          38.10

    FRO2006480463                           Virtual Private Network         Loc A: 5119 TUSCARAWAS ST W, CANTON, OH
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                               MRC Jun 17, 2020 - Jul 16, 2020                   1              45.00            19.90          64.90
                   IPVPN COMMIT-ENHANCED                              MRC Jun 17, 2020 - Jul 16, 2020                   1              45.00            19.90          64.90
                   IPVPN COMMIT-BASIC                                 MRC Jun 17, 2020 - Jul 16, 2020                   1              45.00            19.90          64.90
                                                                                                          Total BDKZ4638            538.02              89.86         627.88
BDLC3603


    FRO2006533285                           Virtual Private Network         Loc A: 9305 LIGHTWAVE AVE, SAN DIEGO, CA
      Access SEQ1 FE 50 MBPS ESA
                  Cross Connect FE                                    MRC Jun 17, 2020 - Jul 16, 2020                   1             0.00               0.00           0.00
                  Access GE On-Net                                    MRC Jun 17, 2020 - Jul 16, 2020                   1           276.30              20.70         297.00

    FRO2006533286                           Virtual Private Network         Loc A: 9305 LIGHTWAVE AVE, SAN DIEGO, CA
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                      MRC Jun 17, 2020 - Jul 16, 2020                   1           133.00               7.65         140.65

    FRO2006533287                           Virtual Private Network         Loc A: 9305 LIGHTWAVE AVE, SAN DIEGO, CA
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-ENHANCED                              MRC Jun 17, 2020 - Jul 16, 2020                   1          1,176.00            414.75        1,590.75
                                                                                                          Total BDLC3603           1,585.30            443.10        2,028.40
BDMP5863


    FRO2006578651                           Virtual Private Network         Loc A: 1340 N HERMITAGE RD, HERMITAGE, PA
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                    MRC Jun 17, 2020 - Jul 16, 2020                   1              0.00              0.00            0.00
                  Access FE On-Net                                    MRC Jun 17, 2020 - Jul 16, 2020                   1          1,283.55            179.87        1,463.42
                                           Case 20-10553-CSS               Doc 760-5           Filed 07/08/20      Page 13 of 28                             Page 7 of 22
                                                                                                                           Billing Account Number            0205232615
                                                                                                                           Invoice Number                     120682084
                                                                                                                           Invoice Date                      Jun 17, 2020

                                                                              SAM LEVIN INC.

                                                                     SERVICE LEVEL ACTIVITY

                                                                                                                                              Taxes, Fees,
Service ID          Description                                            Billing Period                        Units         Amount          Surcharges           Total

    FRO2006578652                          Virtual Private Network         Loc A: 1340 N HERMITAGE RD, HERMITAGE, PA
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                   1           76.39             10.88          87.27

    FRO2006578653                          Virtual Private Network         Loc A: 1340 N HERMITAGE RD, HERMITAGE, PA
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                   1         241.38             128.06         369.44
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                   1         241.38             128.06         369.44
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                   1         321.85             170.75         492.60
                                                                                                        Total BDMP5863          2,164.55            617.62        2,782.17
BDMP5889


    FRO2006578648                          Virtual Private Network         Loc A: 836 YOUNGSTOWN WARREN RD, NILES, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                   1           0.00               0.00           0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                   1         814.46              57.93         872.39

    FRO2006578649                          Virtual Private Network         Loc A: 836 YOUNGSTOWN WARREN RD, NILES, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                   1           76.39              9.96          86.35

    FRO2006578650                          Virtual Private Network         Loc A: 836 YOUNGSTOWN WARREN RD, NILES, OH
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                   1         229.89             102.07         331.96
                   IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                   1         229.89             102.07         331.96
                   IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                   1         306.52             136.09         442.61
                                                                                                        Total BDMP5889          1,657.15            408.12        2,065.27
BDMP5894


    FRO2006578645                          Virtual Private Network         Loc A: 300 BOARDMAN POLAND RD, BOARDMAN TOWNSHIP
                                                                                  (MAHONIN, OH
      Access SEQ1 FE 10 MBPS Offnet
                  Cross Connect FE                                   MRC Jun 17, 2020 - Jul 16, 2020                   1           0.00               0.00           0.00
                  Access FE On-Net                                   MRC Jun 17, 2020 - Jul 16, 2020                   1         814.46              57.93         872.39

    FRO2006578646                          Virtual Private Network         Loc A: 300 BOARDMAN POLAND RD, BOARDMAN TOWNSHIP
                                                                                  (MAHONIN, OH
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                     MRC Jun 17, 2020 - Jul 16, 2020                   1           76.39              9.96          86.35

    FRO2006578647                          Virtual Private Network         Loc A: 300 BOARDMAN POLAND RD, BOARDMAN TOWNSHIP
                                                                                  (MAHONIN, OH
      IPVPN Logical, Fixed Rate
                                             Case 20-10553-CSS              Doc 760-5           Filed 07/08/20       Page 14 of 28                            Page 8 of 22
                                                                                                                            Billing Account Number            0205232615
                                                                                                                            Invoice Number                     120682084
                                                                                                                            Invoice Date                      Jun 17, 2020

                                                                               SAM LEVIN INC.

                                                                      SERVICE LEVEL ACTIVITY

                                                                                                                                               Taxes, Fees,
Service ID          Description                                             Billing Period                          Units       Amount          Surcharges           Total

                    IPVPN COMMIT-PREMIUM                              MRC Jun 17, 2020 - Jul 16, 2020                  1          229.89             102.07         331.96
                    IPVPN COMMIT-ENHANCED                             MRC Jun 17, 2020 - Jul 16, 2020                  1          229.89             102.07         331.96
                    IPVPN COMMIT-BASIC                                MRC Jun 17, 2020 - Jul 16, 2020                  1          306.52             136.09         442.61
                                                                                                          Total BDMP5894         1,657.15            408.12        2,065.27
BFBS9759


    FRO2006828081                           Virtual Private Network         Loc A: 400 CHAUVET DR, PITTSBURGH, PA
      Access SEQ1 FE 50 MBPS Offnet
                  Cross Connect FE                                    MRC Jun 17, 2020 - Jul 16, 2020                  1            0.00               0.00           0.00
                  Access FE On-Net                                    MRC Jun 17, 2020 - Jul 16, 2020                  1          485.63             127.65         613.28

    FRO2006828082                           Virtual Private Network         Loc A: 400 CHAUVET DR, PITTSBURGH, PA
      IPVPN Port, Fast Ethernet (100 Mb)
                   Port - Fast E                                      MRC Jun 17, 2020 - Jul 16, 2020                  1             36.00             9.36          45.36

    FRO2006828083                           Virtual Private Network         Loc A: 400 CHAUVET DR, PITTSBURGH, PA
      IPVPN Logical, Fixed Rate
                   IPVPN COMMIT-PREMIUM                               MRC Jun 17, 2020 - Jul 16, 2020                  1           88.20              59.63         147.83
                   IPVPN COMMIT-ENHANCED                              MRC Jun 17, 2020 - Jul 16, 2020                  1           88.20              59.63         147.83
                   IPVPN COMMIT-BASIC                                 MRC Jun 17, 2020 - Jul 16, 2020                  1          117.60              79.50         197.10
                                                                                                          Total BFBS9759          815.63             335.77        1,151.40
BOSTON, MA
   IPVPN - BOSTON
    FRO2006071669CA5                        IPVPN                         Loc A: 1 SUMMER ST, BOSTON, MA
                  IPVPN LOCAL LOOP FAST-E                             MRC Jun 17, 2020 - Jul 16, 2020                  1          293.06             153.73         446.79

    FRO2006071670VRP                        IPVPN                         Loc A: 1 SUMMER ST, BOSTON, MA
                 IPVPN PORT                                           MRC Jun 17, 2020 - Jul 16, 2020                  1          294.74              58.57         353.31

    FRO2006071671VCB                        IPVPN                         Loc A: 1 SUMMER ST, BOSTON, MA
                 IPVPN COMMIT-BASIC 1MBPS                             MRC Jun 17, 2020 - Jul 16, 2020                  1             77.06            40.43         117.49

    FRO2006071671VCE                       IPVPN                          Loc A: 1 SUMMER ST, BOSTON, MA
                 IPVPN COMMIT-ENHANCED 1MBPS                          MRC Jun 17, 2020 - Jul 16, 2020                  1          231.18             121.28         352.46

    FRO2006071671VCP                       IPVPN                          Loc A: 1 SUMMER ST, BOSTON, MA
                 IPVPN COMMIT-PREMIUM 1MBPS                           MRC Jun 17, 2020 - Jul 16, 2020                  1          462.36             242.56         704.92
                                                                                                        Total BOSTON, MA         1,358.40            616.57        1,974.97
BUTLER, PA
   IPVPN - BUTLER
    FRO2006427153UNI                         IPVPN                        Loc A: 620 BUTLER CROSSING, BUTLER, PA
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E                 MRC Jun 17, 2020 - Jul 16, 2020                  1          329.92             175.03         504.95
                                              Case 20-10553-CSS   Doc 760-5        Filed 07/08/20          Page 15 of 28                            Page 9 of 22
                                                                                                                  Billing Account Number            0205232615
                                                                                                                  Invoice Number                     120682084
                                                                                                                  Invoice Date                      Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                             SERVICE LEVEL ACTIVITY

                                                                                                                                     Taxes, Fees,
Service ID       Description                                      Billing Period                          Units       Amount          Surcharges           Total

    FRO2006427154VRP                         IPVPN               Loc A: 620 BUTLER CROSSING, BUTLER, PA
                 IPVPN PORT ETHERNET                         MRC Jun 17, 2020 - Jul 16, 2020                 1             55.00            11.09          66.09

    FRO2006427155VCB                         IPVPN               Loc A: 620 BUTLER CROSSING, BUTLER, PA
                 IPVPN COMMIT-BASIC 1MBPS                    MRC Jun 17, 2020 - Jul 16, 2020                 1             49.50            26.27          75.77

    FRO2006427155VCE                       IPVPN                 Loc A: 620 BUTLER CROSSING, BUTLER, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                 1             49.50            26.27          75.77

    FRO2006427155VCP                       IPVPN                 Loc A: 620 BUTLER CROSSING, BUTLER, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                 1             49.50            26.27          75.77
                                                                                             Total BUTLER, PA           533.42             264.93         798.35
CANONSBURG, PA
   IPVPN - CANONSBURG 2
    FRO2006309053UNI                        IPVPN                Loc A: 3664 WASHINGTON RD, CANONSBURG, PA
                 IPVPN ETHER EXTEND FLEX LOOP ETHERNET       MRC Jun 17, 2020 - Jul 16, 2020             1              502.43              70.41         572.84

    FRO2006309054VRP                       IPVPN                 Loc A: 3664 WASHINGTON RD, CANONSBURG, PA
                 IPVPN LOCAL LOOP ETHERNET                   MRC Jun 17, 2020 - Jul 16, 2020             1                 63.00            33.44          96.44

    FRO2006309055VCB                         IPVPN               Loc A: 3664 WASHINGTON RD, CANONSBURG, PA
                 IPVPN COMMIT-BASIC 4MBPS                    MRC Jun 17, 2020 - Jul 16, 2020             1              100.80              14.12         114.92

    FRO2006309055VCE                       IPVPN                 Loc A: 3664 WASHINGTON RD, CANONSBURG, PA
                 IPVPN COMMIT-ENHANCED 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020             1                 75.60            40.11         115.71

    FRO2006309055VCP                       IPVPN                 Loc A: 3664 WASHINGTON RD, CANONSBURG, PA
                 IPVPN COMMIT-PREMIUM 3MBPS                  MRC Jun 17, 2020 - Jul 16, 2020             1                 75.60            40.11         115.71
                                                                                        Total CANONSBURG, PA            817.43             198.19        1,015.62
ELYRIA, OH
   IPVPN - ELYRIA 2
    FRO2006309083UNI                          IPVPN              Loc A: 510 CHESTNUT CMNS, ELYRIA, OH
                   IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                 1          188.35              83.63         271.98

    FRO2006309084VRP                         IPVPN               Loc A: 510 CHESTNUT CMNS, ELYRIA, OH
                 IPVPN PORT ETHERNET                         MRC Jun 17, 2020 - Jul 16, 2020                 1             31.50             4.11          35.61

    FRO2006309085VCB                         IPVPN               Loc A: 510 CHESTNUT CMNS, ELYRIA, OH
                 IPVPN COMMIT-BASIC 1MBPS                    MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            27.98          90.98

    FRO2006309085VCE                       IPVPN                 Loc A: 510 CHESTNUT CMNS, ELYRIA, OH
                 IPVPN COMMIT-ENHANCED 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            27.98          90.98

    FRO2006309085VCP                         IPVPN                Loc A: 510 CHESTNUT CMNS, ELYRIA, OH
                                                  Case 20-10553-CSS    Doc 760-5           Filed 07/08/20           Page 16 of 28                            Page 10 of 22
                                                                                                                           Billing Account Number             0205232615
                                                                                                                           Invoice Number                      120682084
                                                                                                                           Invoice Date                       Jun 17, 2020

                                                                          SAM LEVIN INC.

                                                                 SERVICE LEVEL ACTIVITY

                                                                                                                                              Taxes, Fees,
Service ID           Description                                       Billing Period                             Units        Amount          Surcharges            Total

                     IPVPN COMMIT-PREMIUM 1MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                      1             63.00            27.98           90.98
                                                                                                        Total ELYRIA, OH         408.85             171.68          580.53
FAIRLAWN, OH
   IPVPN - FAIRLAWN
    FRO2006309035UNI                         IPVPN                   Loc A: 3742 BROOKWALL DR, FAIRLAWN, OH
                  IPVPN ETHER EXTEND FLEX LOOP ETHERNET          MRC Jun 17, 2020 - Jul 16, 2020                      1          369.27             163.97          533.24

    FRO2006309036VRP                          IPVPN                  Loc A: 3742 BROOKWALL DR, FAIRLAWN, OH
                 IPVPN PORT ETHERNET                             MRC Jun 17, 2020 - Jul 16, 2020                      1             31.50             4.11           35.61

    FRO2006309037VCB                          IPVPN                  Loc A: 3742 BROOKWALL DR, FAIRLAWN, OH
                 IPVPN COMMIT-BASIC 4MBPS                        MRC Jun 17, 2020 - Jul 16, 2020                      1          100.80              44.75          145.55

    FRO2006309037VCE                       IPVPN                     Loc A: 3742 BROOKWALL DR, FAIRLAWN, OH
                 IPVPN COMMIT-ENHANCED 3MBPS                     MRC Jun 17, 2020 - Jul 16, 2020                      1             75.60            33.56          109.16

    FRO2006309037VCP                       IPVPN                     Loc A: 3742 BROOKWALL DR, FAIRLAWN, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                      MRC Jun 17, 2020 - Jul 16, 2020                      1             75.60            33.56          109.16
                                                                                                     Total FAIRLAWN, OH          652.77             279.95          932.72
GREENSBURG, PA
   IPVPN - GREENSBURG
    FRO2005444888DS1                          IPVPN                  Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN LOCAL LOOP DS1                            MRC Jun 17, 2020 - Jul 16, 2020                1                322.98             171.35          494.33

    FRO2005444896VCB                          IPVPN                  Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN COMMIT-BASIC 768K                         MRC Jun 17, 2020 - Jul 16, 2020                1                   44.24            23.47           67.71

    FRO2005444896VCE                        IPVPN                    Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN COMMIT-ENHANCED 768K                      MRC Jun 17, 2020 - Jul 16, 2020                1                   44.24            23.47           67.71

    FRO2005444896VCP                        IPVPN                    Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN COMMIT-PREMIUM 1.536M                     MRC Jun 17, 2020 - Jul 16, 2020                1                   88.47            46.94          135.41

    FRO2005444896VRP                          IPVPN                  Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN PORT DS1                                  MRC Jun 17, 2020 - Jul 16, 2020                1                   24.27             4.90           29.17

    FRO2005444904DS1                          IPVPN                  Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN LOCAL LOOP DS1                            MRC Jun 17, 2020 - Jul 16, 2020                1                322.98             171.35          494.33

    FRO2005444905VRP                          IPVPN                  Loc A: 5280 ROUTE 30,FL 1,RM DATA, GREENSBURG, PA
                 IPVPN PORT DS1                                  MRC Jun 17, 2020 - Jul 16, 2020                1                   24.28             4.90           29.18
                                                                                                   Total GREENSBURG, PA          871.46             446.38         1,317.84
INDIANA, PA
   IPVPN - INDIANA
                                             Case 20-10553-CSS   Doc 760-5        Filed 07/08/20         Page 17 of 28                            Page 11 of 22
                                                                                                                Billing Account Number             0205232615
                                                                                                                Invoice Number                      120682084
                                                                                                                Invoice Date                       Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                   Taxes, Fees,
Service ID       Description                                     Billing Period                        Units        Amount          Surcharges            Total

    FRO2006309011UNI                        IPVPN               Loc A: 1540 OAKLAND AVE, INDIANA, PA
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E        MRC Jun 17, 2020 - Jul 16, 2020                1          473.63             251.28          724.91

    FRO2006309012VRP                        IPVPN               Loc A: 1540 OAKLAND AVE, INDIANA, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            12.71           75.71

    FRO2006309013VCB                        IPVPN               Loc A: 1540 OAKLAND AVE, INDIANA, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            33.44           96.44

    FRO2006309013VCE                       IPVPN                Loc A: 1540 OAKLAND AVE, INDIANA, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            33.44           96.44

    FRO2006309013VCP                       IPVPN                Loc A: 1540 OAKLAND AVE, INDIANA, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            33.44           96.44
                                                                                            Total INDIANA, PA         725.63             364.31         1,089.94
MAYFIELD HEIGHTS, OH
   IPVPN - MAYFIELD HEIGHTS
    FRO2006309023UNI                         IPVPN              Loc A: 6061 MAYFIELD RD, MAYFIELD HEIGHTS, OH
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                1          466.83             215.03          681.86

    FRO2006309024VRP                        IPVPN               Loc A: 6061 MAYFIELD RD, MAYFIELD HEIGHTS, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                1             31.50             4.53           36.03

    FRO2006309025VCB                        IPVPN               Loc A: 6061 MAYFIELD RD, MAYFIELD HEIGHTS, OH
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            29.02           92.02

    FRO2006309025VCE                       IPVPN                Loc A: 6061 MAYFIELD RD, MAYFIELD HEIGHTS, OH
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            29.02           92.02

    FRO2006309025VCP                       IPVPN                Loc A: 6061 MAYFIELD RD, MAYFIELD HEIGHTS, OH
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                1             63.00            29.02           92.02
                                                                                  Total MAYFIELD HEIGHTS, OH          687.33             306.62          993.95
MENTOR, OH
   IPVPN - MENTOR 2
    FRO2006309020UNI                        IPVPN               Loc A: 7799 MENTOR AVE, MENTOR, OH
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E        MRC Jun 17, 2020 - Jul 16, 2020                1          369.27             166.42          535.69

    FRO2006309021VRP                        IPVPN               Loc A: 7799 MENTOR AVE, MENTOR, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                1             31.50             4.28           35.78

    FRO2006309022VCB                        IPVPN               Loc A: 7799 MENTOR AVE, MENTOR, OH
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                1          100.80              45.42          146.22

    FRO2006309022VCE                        IPVPN                Loc A: 7799 MENTOR AVE, MENTOR, OH
                                             Case 20-10553-CSS    Doc 760-5           Filed 07/08/20        Page 18 of 28                             Page 12 of 22
                                                                                                                    Billing Account Number             0205232615
                                                                                                                    Invoice Number                      120682084
                                                                                                                    Invoice Date                       Jun 17, 2020

                                                                     SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                       Taxes, Fees,
Service ID        Description                                     Billing Period                          Units         Amount          Surcharges            Total

                  IPVPN COMMIT-ENHANCED 3MBPS               MRC Jun 17, 2020 - Jul 16, 2020                   1             75.60             34.07          109.67

    FRO2006309022VCP                       IPVPN                Loc A: 7799 MENTOR AVE, MENTOR, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                   1             75.60             34.07          109.67
                                                                                               Total MENTOR, OH           652.77             284.26          937.03
MIDDLEBURG HEIGHTS, OH
   IPVPN - MIDDLEBURG HEIGHTS 2
    FRO2006309056UNI                         IPVPN              Loc A: 16960 W SPRAGUE RD, MIDDLEBURG HEIGHTS, OH
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020              1                369.27             170.10          539.37

    FRO2006309057VRP                        IPVPN               Loc A: 16960 W SPRAGUE RD, MIDDLEBURG HEIGHTS, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020              1                  31.50              4.53           36.03

    FRO2006309058VCB                        IPVPN               Loc A: 16960 W SPRAGUE RD, MIDDLEBURG HEIGHTS, OH
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020              1                100.80              46.42          147.22

    FRO2006309058VCE                       IPVPN                Loc A: 16960 W SPRAGUE RD, MIDDLEBURG HEIGHTS, OH
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020              1                  75.60             34.82          110.42

    FRO2006309058VCP                       IPVPN                Loc A: 16960 W SPRAGUE RD, MIDDLEBURG HEIGHTS, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020              1                  75.60             34.82          110.42
                                                                                   Total MIDDLEBURG HEIGHTS, OH           652.77             290.69          943.46
MONROEVILLE, PA
   IPVPN - MONROEVILLE
    FRO2006309008UNI                        IPVPN               Loc A: 3820 WILLIAM PENN HWY, MONROEVILLE, PA
                 IPVPN ETHER EXTEND FLEX LOOP ETHERNET      MRC Jun 17, 2020 - Jul 16, 2020               1               245.75             150.00          395.75

    FRO2006309009VRP                        IPVPN               Loc A: 3820 WILLIAM PENN HWY, MONROEVILLE, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020               1                 63.00             16.95           79.95

    FRO2006309010VCB                        IPVPN               Loc A: 3820 WILLIAM PENN HWY, MONROEVILLE, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020               1                 63.00             38.46          101.46

    FRO2006309010VCE                       IPVPN                Loc A: 3820 WILLIAM PENN HWY, MONROEVILLE, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020               1                 63.00             38.46          101.46

    FRO2006309010VCP                       IPVPN                Loc A: 3820 WILLIAM PENN HWY, MONROEVILLE, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020               1                 63.00             38.46          101.46

   IPVPN - MONROEVILLE 2
    FRO2006309047UNI                        IPVPN               Loc A: 124 LEVIN WAY, MONROEVILLE, PA
                 IPVPN ETHER EXTEND FLEX LOOP ETHERNET      MRC Jun 17, 2020 - Jul 16, 2020                   1           502.43             306.63          809.06

    FRO2006309048VRP                        IPVPN               Loc A: 124 LEVIN WAY, MONROEVILLE, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                   1             63.00             16.95           79.95
                                             Case 20-10553-CSS   Doc 760-5        Filed 07/08/20           Page 19 of 28                             Page 13 of 22
                                                                                                                   Billing Account Number             0205232615
                                                                                                                   Invoice Number                      120682084
                                                                                                                   Invoice Date                       Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                      Taxes, Fees,
Service ID       Description                                     Billing Period                         Units          Amount          Surcharges            Total


    FRO2006309049VCB                        IPVPN               Loc A: 124 LEVIN WAY, MONROEVILLE, PA
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                 1            100.80              61.51          162.31

    FRO2006309049VCE                       IPVPN                Loc A: 124 LEVIN WAY, MONROEVILLE, PA
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020                 1              75.60             46.13          121.73

    FRO2006309049VCP                       IPVPN                Loc A: 124 LEVIN WAY, MONROEVILLE, PA
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                 1              75.60             46.13          121.73
                                                                                      Total MONROEVILLE, PA             1,315.18            759.68         2,074.86
MOUNT PLEASANT, PA
   IPVPN - MOUNT PLEASANT
    FRO2006309044UNI                         IPVPN              Loc A: 600 W MAIN ST, MOUNT PLEASANT, PA
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                 1            502.43             266.55          768.98

    FRO2006309045VRP                        IPVPN               Loc A: 600 W MAIN ST, MOUNT PLEASANT, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                 1              63.00             12.71           75.71

    FRO2006309046VCB                        IPVPN               Loc A: 600 W MAIN ST, MOUNT PLEASANT, PA
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                 1            100.80              53.47          154.27

    FRO2006309046VCE                       IPVPN                Loc A: 600 W MAIN ST, MOUNT PLEASANT, PA
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020                 1              75.60             40.11          115.71

    FRO2006309046VCP                       IPVPN                Loc A: 600 W MAIN ST, MOUNT PLEASANT, PA
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                 1              75.60             40.11          115.71
                                                                                   Total MOUNT PLEASANT, PA              817.43             412.95         1,230.38
Mentor, OH
   IPVPN - Mentor
    FRO2005383212DS1                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                  IPVPN LOCAL LOOP                          MRC Jun 17, 2020 - Jul 16, 2020               1              378.24             170.46          548.70

    FRO2005383213VCB                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                 IPVPN COMMIT-BASIC                         MRC Jun 17, 2020 - Jul 16, 2020               1                55.30             24.92           80.22

    FRO2005383213VCE                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                 IPVPN COMMIT-ENHANCED                      MRC Jun 17, 2020 - Jul 16, 2020               1                55.30             24.92           80.22

    FRO2005383213VCP                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                 IPVPN COMMIT-PREMIUM                       MRC Jun 17, 2020 - Jul 16, 2020               1              110.59              49.85          160.44

    FRO2005383213VRP                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                 IPVPN PORT                                 MRC Jun 17, 2020 - Jul 16, 2020               1                30.15              4.09           34.24

    FRO2005383214DS1                        IPVPN                Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                                             Case 20-10553-CSS    Doc 760-5           Filed 07/08/20         Page 20 of 28                            Page 14 of 22
                                                                                                                    Billing Account Number             0205232615
                                                                                                                    Invoice Number                      120682084
                                                                                                                    Invoice Date                       Jun 17, 2020

                                                                     SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                       Taxes, Fees,
Service ID         Description                                    Billing Period                           Units        Amount          Surcharges            Total

                   IPVPN LOCAL LOOP                         MRC Jun 17, 2020 - Jul 16, 2020                    1          378.24             170.46          548.70

    FRO2005383215VRP                        IPVPN               Loc A: 7799 MENTOR AVE,FL 1,RM DATA, MENTOR, OH
                 IPVPN PORT                                 MRC Jun 17, 2020 - Jul 16, 2020               1                  30.15             4.09           34.24
                                                                                                 Total Mentor, OH        1,037.97            448.79         1,486.76
NORTH CANTON, OH
   IPVPN - NORTH CANTON 2
    FRO2006309029UNI                         IPVPN              Loc A: 6229 PROMLER ST NW, NORTH CANTON, OH
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020              1                369.27             163.29          532.56

    FRO2006309030VRP                        IPVPN               Loc A: 6229 PROMLER ST NW, NORTH CANTON, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020              1                   31.50             4.07           35.57

    FRO2006309031VCB                        IPVPN               Loc A: 6229 PROMLER ST NW, NORTH CANTON, OH
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020              1                100.80              44.58          145.38

    FRO2006309031VCE                       IPVPN                Loc A: 6229 PROMLER ST NW, NORTH CANTON, OH
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020              1                   75.60            33.43          109.03

    FRO2006309031VCP                       IPVPN                Loc A: 6229 PROMLER ST NW, NORTH CANTON, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020              1                   75.60            33.43          109.03
                                                                                         Total NORTH CANTON, OH           652.77             278.80          931.57
NORTH OLMSTED, OH
   IPVPN - NORTH OLMSTED
    FRO2006309080UNI                         IPVPN              Loc A: 23250 LORAIN RD, NORTH OLMSTED, OH
                  IPVPN ETHER EXTEND FLEX LOOP ETHERNET     MRC Jun 17, 2020 - Jul 16, 2020               1               369.27             170.10          539.37

    FRO2006309081VRP                        IPVPN               Loc A: 23250 LORAIN RD, NORTH OLMSTED, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020               1                  31.50             4.53           36.03

    FRO2006309082VCB                        IPVPN               Loc A: 23250 LORAIN RD, NORTH OLMSTED, OH
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020               1               100.80              46.42          147.22

    FRO2006309082VCE                       IPVPN                Loc A: 23250 LORAIN RD, NORTH OLMSTED, OH
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020               1                  75.60            34.82          110.42

    FRO2006309082VCP                       IPVPN                Loc A: 23250 LORAIN RD, NORTH OLMSTED, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020               1                  75.60            34.82          110.42
                                                                                        Total NORTH OLMSTED, OH           652.77             290.69          943.46
OAKWOOD VILLAGE, OH
   IPVPN - OAKWOOD VILLAGE
    FRO2006309032UNI                        IPVPN               Loc A: 23100 BROADWAY AVE, OAKWOOD VILLAGE, OH
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E        MRC Jun 17, 2020 - Jul 16, 2020             1                 369.27             170.10          539.37
                                             Case 20-10553-CSS   Doc 760-5        Filed 07/08/20         Page 21 of 28                             Page 15 of 22
                                                                                                                 Billing Account Number             0205232615
                                                                                                                 Invoice Number                      120682084
                                                                                                                 Invoice Date                       Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                    Taxes, Fees,
Service ID       Description                                     Billing Period                         Units        Amount          Surcharges            Total

    FRO2006309033VRP                        IPVPN               Loc A: 23100 BROADWAY AVE, OAKWOOD VILLAGE, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020             1                31.50              4.53           36.03

    FRO2006309034VCB                        IPVPN               Loc A: 23100 BROADWAY AVE, OAKWOOD VILLAGE, OH
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020             1              100.80              46.42          147.22

    FRO2006309034VCE                       IPVPN                Loc A: 23100 BROADWAY AVE, OAKWOOD VILLAGE, OH
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020             1                75.60             34.82          110.42

    FRO2006309034VCP                       IPVPN                Loc A: 23100 BROADWAY AVE, OAKWOOD VILLAGE, OH
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020             1                75.60             34.82          110.42
                                                                                  Total OAKWOOD VILLAGE, OH            652.77             290.69          943.46
PITTSBURGH, PA
   IPVPN - PITTSBURGH 10
    FRO2006309086UNI                         IPVPN              Loc A: 292 CURRY HOLLOW RD, PITTSBURGH, PA
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020              1             502.43             306.63          809.06

    FRO2006309087VRP                        IPVPN               Loc A: 292 CURRY HOLLOW RD, PITTSBURGH, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020              1               63.00             16.95           79.95

    FRO2006309088VCB                        IPVPN               Loc A: 292 CURRY HOLLOW RD, PITTSBURGH, PA
                 IPVPN COMMIT-BASIC 4MBPS                   MRC Jun 17, 2020 - Jul 16, 2020              1             100.80              61.51          162.31

    FRO2006309088VCE                       IPVPN                Loc A: 292 CURRY HOLLOW RD, PITTSBURGH, PA
                 IPVPN COMMIT-ENHANCED 3MBPS                MRC Jun 17, 2020 - Jul 16, 2020              1               75.60             46.13          121.73

    FRO2006309088VCP                       IPVPN                Loc A: 292 CURRY HOLLOW RD, PITTSBURGH, PA
                 IPVPN COMMIT-PREMIUM 3MBPS                 MRC Jun 17, 2020 - Jul 16, 2020              1               75.60             46.13          121.73

   IPVPN - PITTSBURGH 5
    FRO2006309071UNI                         IPVPN              Loc A: 5438 BAUM BLVD, PITTSBURGH, PA
                  IPVPN ETHER EXTEND FLEX LOOP ETHERNET     MRC Jun 17, 2020 - Jul 16, 2020                1           376.43              98.95          475.38

    FRO2006309072VRP                        IPVPN               Loc A: 5438 BAUM BLVD, PITTSBURGH, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                1             63.00             20.48           83.48

    FRO2006309073VCB                        IPVPN               Loc A: 5438 BAUM BLVD, PITTSBURGH, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                1             63.00             16.56           79.56

    FRO2006309073VCE                       IPVPN                Loc A: 5438 BAUM BLVD, PITTSBURGH, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                1             63.00             42.61          105.61

    FRO2006309073VCP                       IPVPN                Loc A: 5438 BAUM BLVD, PITTSBURGH, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                1             63.00             42.61          105.61

   IPVPN - PITTSBURGH 6
                                             Case 20-10553-CSS   Doc 760-5        Filed 07/08/20          Page 22 of 28                            Page 16 of 22
                                                                                                                 Billing Account Number             0205232615
                                                                                                                 Invoice Number                      120682084
                                                                                                                 Invoice Date                       Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                    Taxes, Fees,
Service ID       Description                                     Billing Period                          Units       Amount          Surcharges            Total

    FRO2006309002UNI                        IPVPN               Loc A: 6528 STEUBENVILLE PIKE, PITTSBURGH, PA
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E        MRC Jun 17, 2020 - Jul 16, 2020                1           473.60             320.18          793.78

    FRO2006309003VRP                        IPVPN               Loc A: 6528 STEUBENVILLE PIKE, PITTSBURGH, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                1              63.00            20.48           83.48

    FRO2006309004VCB                        IPVPN               Loc A: 6528 STEUBENVILLE PIKE, PITTSBURGH, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                1              63.00            42.61          105.61

    FRO2006309004VCE                       IPVPN                Loc A: 6528 STEUBENVILLE PIKE, PITTSBURGH, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                1              63.00            42.61          105.61

    FRO2006309004VCP                       IPVPN                Loc A: 6528 STEUBENVILLE PIKE, PITTSBURGH, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                1              63.00            42.61          105.61

   IPVPN - PITTSBURGH 8
    FRO2006309005UNI                         IPVPN              Loc A: 1600 WASHINGTON RD, PITTSBURGH, PA
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020               1            245.75             166.18          411.93

    FRO2006309006VRP                        IPVPN               Loc A: 1600 WASHINGTON RD, PITTSBURGH, PA
                 IPVPN PORT                                 MRC Jun 17, 2020 - Jul 16, 2020               1               63.00            20.48           83.48

    FRO2006309007VCB                        IPVPN               Loc A: 1600 WASHINGTON RD, PITTSBURGH, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020               1               63.00            42.61          105.61

    FRO2006309007VCE                       IPVPN                Loc A: 1600 WASHINGTON RD, PITTSBURGH, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020               1               63.00            42.61          105.61

    FRO2006309007VCP                       IPVPN                Loc A: 1600 WASHINGTON RD, PITTSBURGH, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020               1               63.00            42.61          105.61

   IPVPN - PITTSBURGH 9
    FRO2006308999UNI                         IPVPN              Loc A: 956 FREEPORT RD, PITTSBURGH, PA
                  IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                 1          473.60             320.18          793.78

    FRO2006309000VRP                        IPVPN               Loc A: 956 FREEPORT RD, PITTSBURGH, PA
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            20.48           83.48

    FRO2006309001VCB                        IPVPN               Loc A: 956 FREEPORT RD, PITTSBURGH, PA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            42.61          105.61

    FRO2006309001VCE                       IPVPN                Loc A: 956 FREEPORT RD, PITTSBURGH, PA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            42.61          105.61

    FRO2006309001VCP                       IPVPN                Loc A: 956 FREEPORT RD, PITTSBURGH, PA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                 1             63.00            42.61          105.61
                                             Case 20-10553-CSS   Doc 760-5         Filed 07/08/20          Page 23 of 28                              Page 17 of 22
                                                                                                                  Billing Account Number               0205232615
                                                                                                                  Invoice Number                        120682084
                                                                                                                  Invoice Date                         Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                     Taxes, Fees,
Service ID          Description                                  Billing Period                           Units       Amount          Surcharges              Total

                                                                                         Total PITTSBURGH, PA          3,394.81            1,950.03         5,344.84
SAN FRANCISCO, CA
   IPVPN - SAN FRANCISCO
    FRO2006071589CA5                         IPVPN              Loc A: 200 PAUL AVE, SAN FRANCISCO, CA
                  IPVPN LOCAL LOOP FAST-E                   MRC Jun 17, 2020 - Jul 16, 2020                  1          293.06              138.66           431.72

    FRO2006071590VRP                         IPVPN              Loc A: 200 PAUL AVE, SAN FRANCISCO, CA
                 IPVPN PORT                                 MRC Jun 17, 2020 - Jul 16, 2020                  1          294.74               45.56           340.30

    FRO2006071591VCB                         IPVPN              Loc A: 200 PAUL AVE, SAN FRANCISCO, CA
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                  1             77.06             36.47           113.53

    FRO2006071591VCE                       IPVPN                Loc A: 200 PAUL AVE, SAN FRANCISCO, CA
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                  1          231.18              109.38           340.56

    FRO2006071591VCP                       IPVPN                Loc A: 200 PAUL AVE, SAN FRANCISCO, CA
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                  1          462.36              218.79           681.15
                                                                                     Total SAN FRANCISCO, CA           1,358.40             548.86          1,907.26
SANDUSKY, OH
   IPVPN - SANDUSKY
    FRO2006309077UNI                        IPVPN               Loc A: 4917 MILAN RD, SANDUSKY, OH
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E        MRC Jun 17, 2020 - Jul 16, 2020                  1          466.83              207.28           674.11

    FRO2006309078VRP                         IPVPN              Loc A: 4917 MILAN RD, SANDUSKY, OH
                 IPVPN PORT ETHERNET                        MRC Jun 17, 2020 - Jul 16, 2020                  1             31.50               4.11           35.61

    FRO2006309079VCB                         IPVPN              Loc A: 4917 MILAN RD, SANDUSKY, OH
                 IPVPN COMMIT-BASIC 1MBPS                   MRC Jun 17, 2020 - Jul 16, 2020                  1             63.00             27.98            90.98

    FRO2006309079VCE                       IPVPN                Loc A: 4917 MILAN RD, SANDUSKY, OH
                 IPVPN COMMIT-ENHANCED 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                  1             63.00             27.98            90.98

    FRO2006309079VCP                       IPVPN                Loc A: 4917 MILAN RD, SANDUSKY, OH
                 IPVPN COMMIT-PREMIUM 1MBPS                 MRC Jun 17, 2020 - Jul 16, 2020                  1             63.00             27.98            90.98
                                                                                          Total SANDUSKY, OH            687.33              295.33           982.66
SMITHTON, PA
   IPVPN -  SMITHTON 2
    FRO2006308998VCB                         IPVPN              Loc A: 301 FITZ HENRY RD, SMITHTON, PA
                 IPVPN COMMIT-BASIC 50MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                  1          394.00               55.22           449.22

    FRO2006308998VCE                       IPVPN                Loc A: 301 FITZ HENRY RD, SMITHTON, PA
                 IPVPN COMMIT-ENHANCED 25MBPS               MRC Jun 17, 2020 - Jul 16, 2020                  1          197.00              104.50           301.50

    FRO2006308998VCP                         IPVPN               Loc A: 301 FITZ HENRY RD, SMITHTON, PA
                                               Case 20-10553-CSS             Doc 760-5           Filed 07/08/20        Page 24 of 28                              Page 18 of 22
                                                                                                                                Billing Account Number             0205232615
                                                                                                                                Invoice Number                      120682084
                                                                                                                                Invoice Date                       Jun 17, 2020

                                                                                SAM LEVIN INC.

                                                                       SERVICE LEVEL ACTIVITY

                                                                                                                                                   Taxes, Fees,
Service ID         Description                                               Billing Period                          Units             Amount       Surcharges            Total

                   IPVPN COMMIT-PREMIUM 25MBPS                         MRC Jun 17, 2020 - Jul 16, 2020                   1              213.25           113.15          326.40

   IPVPN - SMITHTON 2
    FRO2006308996UNI                         IPVPN                         Loc A: 301 FITZ HENRY RD, SMITHTON, PA
                  IPVPN ETHER EXTEND FLEX LOOP ETHERNET                MRC Jun 17, 2020 - Jul 16, 2020                   1              876.75           122.86          999.61

    FRO2006308997VRP                           IPVPN                       Loc A: 301 FITZ HENRY RD, SMITHTON, PA
                 IPVPN PORT ETHERNET                                   MRC Jun 17, 2020 - Jul 16, 2020                   1               63.00            12.71           75.71

   SECURE ACCESS - SMITHTON
    FRO2006034231SHO                           SECURITY SOLUTIONS          Loc A: 301 FITZ HENRY RD SMITHTON PA 15479,BLDG 1,FL 1,RM
                                                                                  WAREHOUSE, SMITHTON, PA
                   SECURE ACCESS-SITE 10MBPS                           MRC Jun 17, 2020 - Jul 16, 2020                 1                722.93            40.12          763.05
                                                                                                         Total SMITHTON, PA            2,466.93          448.56         2,915.49
SOLON, OH
   IPVPN - SOLON 2
    FRO2006309026UNI                         IPVPN                         Loc A: 6130 KRUSE DR, SOLON, OH
                  IPVPN ETHER EXTEND FLEX LOOP ETHERNET                MRC Jun 17, 2020 - Jul 16, 2020                   1              369.27            30.91          400.18

    FRO2006309027VRP                           IPVPN                       Loc A: 6130 KRUSE DR, SOLON, OH
                 IPVPN PORT ETHERNET                                   MRC Jun 17, 2020 - Jul 16, 2020                   1               31.50             4.53           36.03

    FRO2006309028VCB                           IPVPN                       Loc A: 6130 KRUSE DR, SOLON, OH
                 IPVPN COMMIT-BASIC 1MBPS                              MRC Jun 17, 2020 - Jul 16, 2020                   1               63.00             5.26           68.26

    FRO2006309028VCE                       IPVPN                           Loc A: 6130 KRUSE DR, SOLON, OH
                 IPVPN COMMIT-ENHANCED 1MBPS                           MRC Jun 17, 2020 - Jul 16, 2020                   1               63.00            29.02           92.02

    FRO2006309028VCP                       IPVPN                           Loc A: 6130 KRUSE DR, SOLON, OH
                 IPVPN COMMIT-PREMIUM 1MBPS                            MRC Jun 17, 2020 - Jul 16, 2020                   1               63.00            29.02           92.02
                                                                                                           Total SOLON, OH              589.77            98.74          688.51
SOUTH EUCLID, OH
   IPVPN - SOUTH EUCLID
    FRO2005328141DS1                           CONVERGED IP SERVICES       Loc A: 13957 CEDAR RD,BLDG WAREHOUSE,FL 1,RM TELCO,
                                                                                  SOUTH EUCLID, OH
                   CONVERGED SERVICE LOCAL LOOP                        MRC Jun 17, 2020 - Jul 16, 2020              1                   241.85           111.40          353.25

    FRO2005328142VCB                           IPVPN                       Loc A: 13957 CEDAR RD,BLDG WAREHOUSE,FL 1,RM TELCO,
                                                                                  SOUTH EUCLID, OH
                   IPVPN COMMIT-BASIC                                  MRC Jun 17, 2020 - Jul 16, 2020              1                    61.89            28.51           90.40

    FRO2005328142VCE                           IPVPN                       Loc A: 13957 CEDAR RD,BLDG WAREHOUSE,FL 1,RM TELCO,
                                                                                  SOUTH EUCLID, OH
                   IPVPN COMMIT-ENHANCED                               MRC Jun 17, 2020 - Jul 16, 2020              1                    61.89            28.51           90.40

    FRO2005328142VCP                           IPVPN                         Loc A: 13957 CEDAR RD,BLDG WAREHOUSE,FL 1,RM TELCO,
                                                                                    SOUTH EUCLID, OH
                                            Case 20-10553-CSS    Doc 760-5           Filed 07/08/20         Page 25 of 28                            Page 19 of 22
                                                                                                                   Billing Account Number             0205232615
                                                                                                                   Invoice Number                      120682084
                                                                                                                   Invoice Date                       Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                           SERVICE LEVEL ACTIVITY

                                                                                                                                      Taxes, Fees,
Service ID         Description                                   Billing Period                           Units        Amount          Surcharges            Total

                   IPVPN COMMIT-PREMIUM                    MRC Jun 17, 2020 - Jul 16, 2020                    1          123.79              57.03          180.82

    FRO2005328142VRP                        IPVPN              Loc A: 13957 CEDAR RD,BLDG WAREHOUSE,FL 1,RM TELCO,
                                                                      SOUTH EUCLID, OH
                   IPVPN PORT                              MRC Jun 17, 2020 - Jul 16, 2020              1                109.56              15.73          125.29
                                                                                         Total SOUTH EUCLID, OH          598.98             241.18          840.16
STOW, OH
   IPVPN - STOW
    FRO2006309014UNI                        IPVPN              Loc A: 1063 GRAHAM RD, STOW, OH
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                    1          466.83             207.28          674.11

    FRO2006309015VRP                        IPVPN              Loc A: 1063 GRAHAM RD, STOW, OH
                 IPVPN PORT ETHERNET                       MRC Jun 17, 2020 - Jul 16, 2020                    1             31.50             4.11           35.61

    FRO2006309016VCB                        IPVPN              Loc A: 1063 GRAHAM RD, STOW, OH
                 IPVPN COMMIT-BASIC 1MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            27.98           90.98

    FRO2006309016VCE                       IPVPN               Loc A: 1063 GRAHAM RD, STOW, OH
                 IPVPN COMMIT-ENHANCED 1MBPS               MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            27.98           90.98

    FRO2006309016VCP                       IPVPN               Loc A: 1063 GRAHAM RD, STOW, OH
                 IPVPN COMMIT-PREMIUM 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            27.98           90.98
                                                                                                 Total STOW, OH          687.33             295.33          982.66
STRONGSVILLE, OH
   IPVPN - STRONGSVILLE
    FRO2006309074UNI                        IPVPN              Loc A: 16105 PEARL RD, STRONGSVILLE, OH
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                    1          466.83             215.03          681.86

    FRO2006309075VRP                        IPVPN              Loc A: 16105 PEARL RD, STRONGSVILLE, OH
                 IPVPN PORT ETHERNET                       MRC Jun 17, 2020 - Jul 16, 2020                    1             31.50             4.53           36.03

    FRO2006309076VCB                        IPVPN              Loc A: 16105 PEARL RD, STRONGSVILLE, OH
                 IPVPN COMMIT-BASIC 1MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            29.02           92.02

    FRO2006309076VCE                       IPVPN               Loc A: 16105 PEARL RD, STRONGSVILLE, OH
                 IPVPN COMMIT-ENHANCED 1MBPS               MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            29.02           92.02

    FRO2006309076VCP                       IPVPN               Loc A: 16105 PEARL RD, STRONGSVILLE, OH
                 IPVPN COMMIT-PREMIUM 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                    1             63.00            29.02           92.02
                                                                                         Total STRONGSVILLE, OH          687.33             306.62          993.95
WASHINGTON, PA
   IPVPN - WASHINGTON
    FRO2006308993UNI                        IPVPN              Loc A: 56 TRINITY POINT DR, WASHINGTON, PA
                 IPVPN ETHER EXTEND FLEX LOOP FAST-E       MRC Jun 17, 2020 - Jul 16, 2020                1              473.60             251.25          724.85
                                             Case 20-10553-CSS   Doc 760-5        Filed 07/08/20        Page 26 of 28                               Page 20 of 22
                                                                                                               Billing Account Number                0205232615
                                                                                                               Invoice Number                         120682084
                                                                                                               Invoice Date                          Jun 17, 2020

                                                                    SAM LEVIN INC.

                                                            SERVICE LEVEL ACTIVITY

                                                                                                                                  Taxes, Fees,
Service ID         Description                                   Billing Period                        Units       Amount          Surcharges               Total


     FRO2006308994VRP                        IPVPN              Loc A: 56 TRINITY POINT DR, WASHINGTON, PA
                  IPVPN PORT ETHERNET                       MRC Jun 17, 2020 - Jul 16, 2020                1            63.00              12.71            75.71

     FRO2006308995VCB                        IPVPN              Loc A: 56 TRINITY POINT DR, WASHINGTON, PA
                  IPVPN COMMIT-BASIC 1MBPS                  MRC Jun 17, 2020 - Jul 16, 2020                1            63.00              33.44            96.44

     FRO2006308995VCE                       IPVPN               Loc A: 56 TRINITY POINT DR, WASHINGTON, PA
                  IPVPN COMMIT-ENHANCED 1MBPS               MRC Jun 17, 2020 - Jul 16, 2020                1            63.00              33.44            96.44

     FRO2006308995VCP                       IPVPN               Loc A: 56 TRINITY POINT DR, WASHINGTON, PA
                  IPVPN COMMIT-PREMIUM 1MBPS                MRC Jun 17, 2020 - Jul 16, 2020                1            63.00              33.44            96.44
                                                                                       Total WASHINGTON, PA           725.60               364.28         1,089.88
Total 0205232615                                                                                                   37,252.70            13,661.99        50,914.69
                       Case 20-10553-CSS                Doc 760-5         Filed 07/08/20         Page 27 of 28




                                        Area Code Overlay Approved for the 909 Area Code

Get ready to change the way you dial your local calls! To ensure a continuing supply of telephone numbers, the new 840 area
code will be added to the area served by area code 909. This process is known as an area code overlay. The overlay will require all
calls to be completed using a new dialing procedure.

What is an area code overlay?
An area code overlay is the addition of another area code (840) to the same geographic
region served by an existing area code (909). An overlay does not require customers to
change their existing area code but does require customers to use a new dialing
procedure to complete telephone calls. When an overlay is implemented, customers
must dial “1” followed by the area code and the seven-digit telephone number to
complete every call, including calls within the same area code.

Who will be affected?
All customers who have a 909 or 840 area code telephone number will be affected. The
909 area code serves the southwestern portion of San Bernardino County, the eastern portion of Los Angeles County and small
portions of Orange and Riverside Counties. The 909 area code serves the cities of Big Bear Lake, Calimesa, Chino, Chino Hills,
Claremont, Colton, Diamond Bar, Eastvale, Fontana, Grand Terrace, Highland, Industry, La Verne, Loma Linda, Montclair, Ontario,
Pomona, Rancho Cucamonga, Redlands, Rialto, San Bernardino, San Dimas, Upland, Walnut and Yucaipa. The new 840 area code
will serve the same geographic area currently served by the existing 909 area code.

What will be the new dialing procedure?
To complete calls from a landline phone, the new dialing procedure requires anyone with a 909 or 840 area code to dial 1 + area
code + telephone number. This means that all calls in the 909 area code that are currently dialed with 7 digits will need to be dialed
with 11 digits using the new 1 + area code + telephone number dialing procedure.

To complete calls from a cellular or mobile phone, callers may dial area code + telephone number or 1 + area code + telephone
number whenever placing a call from a phone number with the 909 or 840 area code.

When will the change begin?
Beginning July 25, 2020, you should begin using the new dialing procedure whenever you place a call from the 909 area code. If
you forget and dial just 7 digits, your call will still be completed.

Beginning January 23, 2021, you must use the new dialing procedure, as described above for all calls, even for local calls. On and
after this date, if you do not use the new dialing procedure, your calls will not be completed, and a recording will instruct you to hang
up and dial again using the new dialing procedure.

Beginning February 23, 2021, new telephone lines or services in the 909 area may be given numbers from the new 840 area code.
Anyone that receives an 840 area code telephone number must use the new dialing procedure described above.

What will you need to do?
In addition to changing your dialing procedure, all services, automatic dialing equipment, or other types of equipment that are
programmed to dial 7 digits will need to be reprogrammed to use the new dialing procedure. Some examples are life safety systems
and medical monitoring devices, PBXs, fax machines, Internet dial-up numbers, alarm and security systems or gates, speed dialers,
call forwarding settings, voicemail services, and other similar services or equipment. You may also want to check your personal and
business stationery, checks, advertising materials, websites, contact information, and personal or pet ID tags to ensure the area code
is included in the telephone number.

What will remain the same?
•       Your telephone number, including current area code, will not change.
•       The price of a call, coverage area, or other rates and services will not change due to the overlay.
•       What is a local call now will remain a local call regardless of the number of digits dialed.
•       You can still dial just three digits to reach 911, as well as 211, 311, 411, 511, 611, 711 and 811.

Who may you contact with questions?
If you have any questions regarding information provided in this notice, please call CenturyLink at 1-877-453-8353 or access the
following website for more information: www.cpuc.ca.gov/909areacode/.
                        Case 20-10553-CSS                Doc 760-5         Filed 07/08/20          Page 28 of 28




Customer Notice/ Annual Rate Increase

CenturyLink is implementing a policy to increase MRC rates up to 5% annually for all out-of-term Services provided on a
month-to-month basis. These price adjustments support our continued investments in network, product and service
enhancements. If your Services are or will be out-of-term and provided on a month-to-month basis within the next 12
months, they are eligible for this re-rate. The increase will go into effect (i) on or after your July invoice if your Services
are currently month-to-month or (ii) on the invoice after the first full billing cycle after your Services come out of term
(collectively “Re-Rate Date”).

Some Services may also be subject to an additional increase. If your Services are impacted by an additional increase,
you will receive a separate communication regarding the additional rate increase for those Services.

No action is needed on your part to effectuate this rate change; it will occur automatically on or after the Re-Rate Date.
Alternatively, the impacted Services may be eligible for renewal for a new Service Term and new monthly recurring
charges. If your Service is not eligible for renewal, you may place an order for one of our new and enhanced services. To
place a renewal order or discuss other service options that may be available to you, please contact your Client Support
Manager assigned to your account or Customer Service at CustomerCare@CenturyLink.com.

If you do not wish to continue the Services, you may follow the termination process outlined in your contract
documentation for such Services. You will be liable for the increase in charges associated with the change to
month-to-month rates to the extent that your Services continue on a month-to-month basis after the Re-Rate Date.

Please contact Customer Service at CustomerCare@CenturyLink.com with any questions about this change.
